HURCO COMPANIES, INC. ONE TECHNOLOGY WAY P.O. BOX 68180 INDIANAPOLIS, INDIANA46268 (317) 293-5309 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held March 13, 2008 To Our Shareholders: The 2008 Annual Meeting of Shareholders of Hurco Companies, Inc. will be held at our corporate headquarters,One Technology Way, Indianapolis, Indiana 46268, at 10:00 a.m. EDT on Thursday, March 13, 2008, for the following purposes: 1. To elect eight directors to serve until the next annual meeting or until their successors are duly elected and qualified. 2. To approvethe Hurco Companies, Inc. 2008 Equity Incentive Plan. 3. To transact such other business as may properly come before the meeting or any adjournments thereof. The above items of business are more fully described in our proxy statement accompanying this notice.Please read our proxy statement carefully. If you do not expect to attend the annual meeting, please mark, sign and date the enclosed proxy and return it in the enclosed return envelope which requires no postage if mailed in the United States. Only shareholders of record as of the close of business on January 14, 2008 are entitled to notice of and to vote at the annual meeting or any adjournments thereof.In the event there are not sufficient votes for approval of one or more of the above matters at the time of the annual meeting, the annual meeting may be adjourned in order to permit further solicitation of proxies. By order of the Board of Directors, John G. Oblazney, Secretary Indianapolis, Indiana January 28, 2008 YOUR VOTE IS IMPORTANT Even if you plan to attend the meeting, we urge you to mark, sign and date the enclosed proxy and return it promptly in the enclosed envelope. HURCO COMPANIES, INC. One Technology Way P. O. Box 68180 Indianapolis, Indiana46268 Annual Meeting of Shareholders March 13, 2008 PROXY STATEMENT SOLICITATION, VOTING AND REVOCABILITY OF PROXIES This proxy statement is furnished to the holders of common stock of Hurco Companies, Inc. (“Hurco,” the “Company,” “we,” “us” or “our”) in connection with the solicitation of proxies by the Board of Directors for the 2008 Annual Meeting of Shareholders to be held at 10:00 a.m. EDT on Thursday, March 13, 2008, at our corporate headquarters at One Technology Way, Indianapolis, Indiana, and at any adjournments thereof.This proxy statement and the accompanying form of proxy are being mailed to our shareholders on or about January 28, 2008.Proxies are being solicited principally by mail.Our directors, officers and other employees may also solicit proxies personally by telephone, electronic mail or otherwise.All expenses incident to the preparation and mailing of this proxy statement and form of proxy will be paid by us. Shareholders of record as of the close of business on January 14, 2008, are entitled to notice of and vote at the annual meeting or any adjournments thereof.On such record date, 6,393,220shares of our common stock were outstanding and entitled to vote.Each share will be entitled to one vote with respect to each matter submitted to a vote.The presence in person or by proxy of the holders of a majority of the outstanding shares entitled to vote at the annual meeting is necessary to constitute a quorum for the transaction of business. If the enclosed form of proxy is executed and returned, it may be revoked at any time before it is voted by giving written notice to the Secretary of the Company.If a shareholder executes more than one proxy, the proxy having the latest date will revoke any earlier proxies.Shareholders who attend the annual meeting may revoke their proxies and vote in person. A proxy, if returned properly executed and not subsequently revoked, will be voted in accordance with the instructions of the shareholder in the proxy. If no instructions are given, the proxy will be voted FOR the election to the Board of Directors of each of the nominees named in this proxy statement, and FOR the adoption of the Hurco Companies, Inc. 2008 Equity Incentive Plan.Proposal 1, the election of directors, will be determined by the vote of a plurality of the votes cast.Proposal 2, concerning the Hurco Companies, Inc. 2008 Equity Incentive Plan, will be approved if the votes cast for the proposal exceed the votes against. A proxy may indicate that all or a portion of the shares represented by such proxy are not being voted with respect to a specific proposal.This could occur, for example, when a broker is not permitted to vote shares held in street name on certain proposals in the absence of instructions from the beneficial owners.Shares that are not voted with respect to a specific proposal will be considered present for purposes of determining a quorum and voting on other proposals.Abstentions on a specific proposal will be considered as present, but not as voting in favor of such proposal.Broker non-votes and abstentions will not affect the determination of whether the proposals to be voted on at the annual meeting will be approved. -1- PROPOSAL 1 ELECTION OF DIRECTORS The Board of Directors currently consists of eight members, and the Board, upon recommendation of our Nominating and Governance Committee, has nominated eight individuals to be elected as directors at the annual meeting.Each director will serve for a term of one year, which expires at our next annual meeting of shareholders, when his or her successor has been elected.Our Corporate Governance Principles provide that no one may be nominated or stand for re-election as a director who would be over the age of 72 as of the date of his or her election.As a result, O. Curtis Noel, who has served as a director since 1993, is not standing for re-election at the annual meeting. The eight nominees are Stephen H. Cooper, Robert W. Cruickshank, Michael Doar, Philip James, Michael P. Mazza, Richard T. Niner, Charlie Rentschler and Janu Sivanesan.Other than Ms. Sivanesan, all of the nominees are presently serving as directors.Ms. Sivanesan was initially recommended to our Nominating and Governance Committee by Mr. Niner and has been nominated in accordance with our nominating procedures described below.No fees were paid to any third parties to identify or evaluate potential nominees.Unless authority is specifically withheld, the shares represented by all executed proxies which are received by us will be voted in favor of these nominees. If any of these nominees becomes unable to accept election, the persons named in the proxy will exercise their voting power in favor of such person or persons as the Board may recommend.All of the nominees have consented to being named in this proxy statement and to serve if elected.The Board of Directors knows of no reason why any of the nominees would be unable to accept election. The following information sets forth the name of each director nominee, his or her age, tenure as a director (if applicable), principal occupation and business experience for the last five years.There is no family relationship between any of our directors or officers. Name Age Served as a Director since Stephen H. Cooper 1 68 2005 Robert W. Cruickshank 1,2,3 62 2000 Michael Doar 52 2000 Philip James 65 2007 Michael P. Mazza 1 43 2006 Richard T. Niner 2 68 1986 Charlie Rentschler 2 68 1986 Janu Sivanesan 36 N/A 1Member of Audit Committee 2Member of Nominating and Governance Committee 3Member of Compensation Committee Stephen H. Cooper has been a practicing attorney and member of the bar of the State of New York since December 1965.Until his retirement in December 2004, Mr. Cooper was for more than thirty years a partner in the international law firm Weil, Gotshal & Manges LLP, based in New York, where he specialized in corporate finance and federal securities law.Since August 2002, he has also served as an Adjunct Professor of Law at New York Law School, Pace University Law School, and beginning in the academic year 2008-2009, Albany Law School, teaching courses on federal securities regulation andcorporate law.For the past twenty-five years, Mr. Cooper has been an active member of the senior leadership of the Committee on the Federal Regulation of Securities of the American Bar Association. -2- Robert W. Cruickshank since 1981 has been a consultant providing private clients with financial advice.Mr. Cruickshank also is a director of Calgon Carbon Corporation, a producer of products and services for the purification, reparation and concentration of liquids and gases. Michael Doar was elected Chairman of our Board of Directors and our Chief Executive Officer on November 14, 2001.Previously, Mr. Doar served as Vice President of Sales and Marketing of Ingersoll Contract Manufacturing Company, a subsidiary of Ingersoll International, an international engineering and machine tool systems business.Mr. Doar had held various management positions with Ingersoll International since 1989. Philip James is President of James Consulting Associates LLC, providing strategic advice to senior management of global manufacturing companies with special emphasis on China. Mr. James has conducted business extensively in China for twenty-five years.Previously, Mr. James served as Chief Executive Officer of Ingersoll Production Systems, a subsidiary of Dalian Machine Tool Group, a Chinese machine tool manufacturer. Michael P. Mazza is an intellectual property attorney, and the principal of his law firm, Michael P. Mazza, LLC.Previously, he was associated with Niro, Scavone, Haller & Niro, a Chicago intellectual property law firm. Richard T. Niner’s principal occupation since 1998 has been serving as a general partner of Wind River Associates. Charlie Rentschler is Vice President of Wall Street Access, a registered broker dealer in New York.From 2003 to 2006, he was the Director, Industrial Research, of Foresight Research Solutions, an independent research firm.From 2001 to 2003, Mr. Rentschler was an independent business consultant providing service to the foundry industry. From 1985 to 2001, Mr. Rentschler served as president and CEO of The Hamilton Foundry & Machine Co. in Harrison, Ohio.He is also a director of Accuride Corporation, a manufacturer of commercial vehicle components located in Evansville, Indiana. Janu Sivanesan has been a practicing attorney with Katten Muchin Rosenman LLP for one year and a member of the bar of the State of New York since 2007.Ms. Sivanesan has been practicing law since 1995.Ms. Sivanesan’s practice involves a wide range of corporate transactions, from mergers and acquisitions to corporate finance, including public offerings of debt securities as well as private equity and venture capital transactions.Ms. Sivanesan also has experience in cross border transactions related to manufacturing and outsourcing, and is particularly knowledgeable of business operations in India. The Board of Directors recommends a vote “FOR” each of the nominees listed above. -3- CORPORATE GOVERNANCE Director Independence and Board Meetings Our Board has determined that a majority of our directors are “independent directors” as defined by the listing standards of The Nasdaq Stock Market LLC (“Nasdaq”) (the exchange on which our common stock is registered), and the director independence rules of the Securities and Exchange Commission (the “SEC”).Our Board has affirmatively determined that such independent directors have no relationship with us that would impair their independence. The independent directors are Messrs. Cooper, Cruickshank, James, Mazza, Niner and Rentschler.In addition, our Board anticipates that, if elected at this annual meeting, Ms. Sivanesan will be an “independent director” as defined by the Nasdaq and SEC independence rules and that she will have no relationship with us that would impair her independence. Directors are expected to attend Board meetings, meetings of committees on which they serve and our annual meeting of shareholders, and to spend the time needed and meet as frequently as necessary to properly discharge their responsibilities.During fiscal 2007, the Board of Directors held four regular meetings and one special meeting.All directors attended at least 75% of the aggregate number of meetings of the Board and the committees on which they served during fiscal 2007.The directors who are independent, as defined by the Nasdaq and SEC independence rules, held four executive sessions during fiscal 2007.Alldirectors attended our 2007 annual meeting of shareholders. Board Committees and Committee Meetings Audit Committee The Board has an Audit Committee that held nine meetings during fiscal 2007.Our Audit Committee has the authority to oversee our accounting and financial reporting activities, and meets with our independent registered public accounting firm and our Chief Financial Officer to review the scope, cost and results of our annual audit and to review our internal accounting controls, policies and procedures.The Report of the Audit Committee is included on page 24 of this proxy statement.The Audit Committee also selects our independent registered public accounting firm.See “Independent Registered Public Accounting Firm” on page 25. The current members of our Audit Committee are Messrs. Cruickshank (Chairman), Cooper and Mazza.All members of the Audit Committee are “independent” as such term is defined for audit committee members under the Nasdaq rules and Rule 10A-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Our Board has determined that Mr. Cruickshank meets the definition of an “audit committee financial expert,” as defined in Item 407(d)(5)(ii) of Regulation S-K of the Exchange Act. Our Audit Committee operates under a charter adopted by our Board, a copy of which is available on our website at www.hurco.com. Compensation Committee The Board has a Compensation Committee that held one meeting during fiscal 2007.The Compensation Committee reviews and recommends to the Board the compensation of our officers and managers and guidelines for the general wage structure of the entire workforce.The Compensation Committee also oversees the administration of our employee benefit plans and discusses with management the Compensation Discussion and Analysis and, if appropriate, recommends its inclusion in our Annual Report on Form 10-K and proxy statement.The Report of the Compensation Committee is included on page 15 of this proxy statement. -4- The current members of our Compensation Committee are Messrs. Noel (Chairman) and Cruickshank.All members of our Compensation Committee are independent directors as defined by Nasdaq rules.None of the members of our Compensation Committee were, at any time during fiscal 2007 or at any other time before fiscal 2007, our officer or employee.In addition, none of the members of our Compensation Committee are or were involved in a relationship requiring disclosure as an interlocking executive officer or director under Item 407(e)(4) of Regulation S-K of the Exchange Act, and none of our executive officers served as a member of our Compensation Committee at any time during fiscal 2007 or at any time before fiscal 2007. Our Compensation Committee operates under a charter adopted by our Board, a copy of which is available on our website at www.hurco.com. Nominating and Governance Committee The Nominating and Governance Committee operates under a charter adopted by our Board, which specifies the scope and purpose of the Committee.A copy of the Nominating and Governance Committee charter is available on our website at www.hurco.com.Pursuant to its charter, the Nominating and Governance Committee is to (1)assist the Board by identifying individuals qualified to become Board members, and to recommend to the Board the director nominees for re-election or appointment at the annual meeting of shareholders; (2)develop and recommend to the Board Corporate Governance Principles and a Code of Business Conduct and Ethics; (3)lead the Board in an annual self-evaluation; (4)recommend members and chairs for each standing committee; and (5) determine and evaluate succession plans for our Chief Executive Officer.The Nominating and Governance Committee also reviews our Corporate Governance Principles regularly and updates them as appropriate.The Nominating and Governance Committee held one meeting during fiscal 2007. The current members of our Nominating and Governance Committee are Messrs. Niner (Chairman), Cruickshank and Rentschler.All members of our Nominating and Governance Committee are independent directors as defined by Nasdaq rules. The Nominating and Governance Committee will consider candidates for director recommended by shareholders.A shareholder who wishes to recommend a director candidate for consideration by the Nominating and Governance Committee should send such recommendation to our Secretary at One Technology Way, Indianapolis, Indiana 46268, who will forward it to the Nominating and Governance Committee.Any such recommendation should include a description of the candidate’s qualifications for Board service, the candidate’s written consent to be considered for nomination and to serve if nominated and elected, and addresses and telephone numbers for contacting the shareholder and the candidate for more information.A shareholder who wishes to nominate an individual to the Nominating and Governance Committee as a nominee must comply with the advance notice requirements set forth in our By-Laws, which are more fully explained later in this proxy statement under “Shareholder Proposals for our 2009 Annual Meeting.” The Nominating and Governance Committee is responsible for identifying potential Board members.Nominees will be evaluated on the basis of their experience, areas of expertise, judgment, integrity, ability to make independent inquiries and willingness to devote adequate time to Board duties.The Nominating and Governance Committee’s process for identifying and evaluating nominees for director will be the same whether the nominee is from our Nominating and Governance Committee’s search for a candidate, or whether the nominee was recommended by a shareholder. -5- Shareholder Communications Our Board of Directors has implemented a process whereby shareholders may send communications to the Board’s attention.The process for communicating with the Board is set forth in our Corporate Governance Principles, which are available on our website at www.hurco.com. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors and executive officers, and persons who own more than 10% of our common stock, to file reports of ownership with the SEC and Nasdaq.Such persons are also required to furnish us with copies of all Section 16(a) forms they file. Based solely on our review of the copies of such forms received by us, and written representations from certain reporting persons that they were not required to file a Form 5 to report previously unreported ownership or changes in ownership, we believe that, during our fiscal year ended October 31, 2007, our officers, directors and greater than 10% beneficial owners complied with all filing requirements under Section 16(a). Code of Business Conduct and Ethics Pursuant to Section 406 of the Sarbanes-Oxley Act of 2002 and Nasdaq listing requirements, we have adopted a Code of Business Conduct and Ethics, which applies to all of our directors, officers and employees, including our principal executive officer, principal financial officer and principal accounting officer.If we grant any waiver to the Code of Business Conduct and Ethics, we will disclose the nature of such waiver in a Current Report on Form 8-K.A copy of the Code of Business Conduct and Ethics is available on our website at www.hurco.com.We intend to disclose any amendments or updates to our Code of Business Conduct and Ethics by posting such amendments or updates on our website. COMPENSATION OF NON-EMPLOYEE DIRECTORS During fiscal 2007, each director who was not our employee received cash fees of $5,000 per fiscal quarter and $1,500 for each meeting of the Board of Directors attended.The Chairman of the Audit Committee received an additional $5,000 per fiscal quarter and each other Committee Chairman and Audit Committee member received an additional $2,500 per fiscal quarter.Directors are also reimbursed for travel and other expenses incurred in attending Board meetings. On November 16, 2006, two of our newest directors, Stephen H. Cooper and Michael P. Mazza, each received an award of non-qualified stock options to acquire 5,000 shares of our common stock.The stock options were fully exercisable when granted. -6- During fiscal 2007, our directors, other than Mr. Doar, received compensation for serving on our Board of Directors and Board committees as follows: Name Fees Earned or Paid in Cash ($)1 Option Awards ($)2 All Other Compensation3 Total ($) Stephen H. Cooper 32,000 124,855 - 156,855 Robert Cruickshank 41,000 - - 41,000 Philip James4 13,000 - - 13,000 Michael Mazza 32,000 124,855 - 156,855 Richard Niner 33,500 - 3,000 36,500 O. Curtis Noel6 33,500 - - 33,500 Charlie Rentschler 26,000 - - 26,000 Gerald Roch5 13,000 - 53,335 66,335 1 Includes meeting fees of $1,500 for each Board meeting attended and quarterly board fees of $5,000 for each director. In addition to the above fees, Robert Cruickshank received $5,000 per quarter as the Audit Committee Chairman.Also, Stephen H. Cooper, Michael Mazza, Richard Niner, O. Curtis Noel and Charlie Rentschler all received $2,500 per quarter in fiscal 2007 for their service as a Committee Chairman or Audit Committee member. 2 The amounts shown represent the compensation costs recognized during the fiscal year ended October 31, 2007, in accordance with Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment (“SFAS 123(R)”), of options held by our directors.The SFAS 123(R) value as of the grant date for stock options was expensed in November 2006.There can be no assurance that the SFAS 123(R) amount will ever be realized.Assumptions used in the calculation of these amounts are included in Note 8 to our audited financial statements for the fiscal year ended October 31, 2007 included in our Annual Report on Form 10-K.The grant date fair value of the option awards granted in fiscal 2007 to each of Messrs. Cooper and Mazza was $124,855. Our non-employee directors had the following shares of common stock underlying stock options outstanding as of October 31, 2007: Stephen H. Cooper5,000 shares Michael Mazza2,500 shares 3 All Other Compensation includes a $3,000 consulting fee paid to Richard Niner for his service as Presiding Independent Director which ended in November 2006, and $53,335 of fees paid to Gerald Roch for consulting services during fiscal 2007.No other compensation was paid to our non-employee directors in fiscal 2007. 4 Philip James was appointed to the Board of Directors in April 2007. 5 Gerald Roch’s board term ended in March 2007 due to term limitations. 6 O. Curtis Noel’s board term will end in March 2008 due to term limitations. -7- PROPOSAL 2: TO CONSIDER AND ACT UPON A PROPOSAL TO APPROVE THE 2 PLAN On November15, 2007, the Board of Directors unanimously adopted the Hurco Companies, Inc. 2008 Equity Incentive Plan, which we refer to in this proxy statement as the plan, and directed that it be submitted to our shareholders for consideration at the annual meeting.The following is a summary of the principal features of the plan.The summary is qualified in its entirety by reference to the complete text set forth as Appendix A to this proxy statement.Shareholders are encouraged to read the plan in its entirety. If approved, the plan will replace the Hurco Companies, Inc. 1997 Stock Option and Incentive Plan which expired in 2007.Currently, there are no shares of common stock available for issuance under any other option or incentive plans. The closing sale price of our common stock on January 14, 2008, as quoted on the Nasdaq Global Select Market, was $37.61 per share. General The purpose of the plan is to promote our long-term interests by providing a means of attracting, retaining and motivating qualified key employees and directors and aligning their interests more closely with our shareholders through opportunities that are determined in some measure by the value of our common stock. The plan permits awards in the form of stock options, Stock Appreciation Rights settled in stock (SARs), restricted shares, performance shares and performance units.The Compensation Committee has discretion to:(1)determine the officers, directors and key employees who will be granted awards; (2)designate the number of shares subject to each award; (3)determine the terms and conditions upon which awards will be granted; (4)prescribe the form and terms of award agreements; (5)establish procedures and regulations for administration of the plan; (6)interpret the plan; and (7)make all determinations necessary or advisable for the administration of the plan. The Compensation Committee will select participants from those key employees and directors who, in the opinion of the committee, have the capacity for contributing in a substantial measure to our achievement of our long-term objectives.There are approximately 380 persons who are currently eligible to receive awards under the plan. The total number of shares of our common stock that may be issued as awards under the plan is 750,000.No more than 100,000 shares may be issued in the form of incentive stock options and no more than 375,000 shares may be issued in the form of restricted shares, performance shares, performance units or SARs.The total number of shares which may be granted to any single participant during any one calendar year under all forms of awards may not exceed 75,000 shares.The source of the shares used may be authorized and unissued shares or otherwise.The number of shares covered by an award will reduce the number of shares available for future awards.If an award expires, terminates, or is surrendered or canceled without having been exercised in full, or in the case of restricted shares, performance shares or performance units is forfeited, in whole or in part, those shares will be added back to the remaining available shares.Additionally, shares withheld or delivered to satisfy payment of the exercise price or any tax withholding obligation may be subject to new awards.With respect to SARs that have been awarded, but not yet settled, the number of available shares will be reduced by the number of outstanding, unsettled SARs.When settled, the number of available shares will be reduced only by the number of shares issued in settlement of the SARs. -8- The market value of a share of our common stock, for purposes of the plan, will be the closing sale price as reported by the Nasdaq Global Select Market on the date in question or, if not a trading day, on the last preceding trading date. Performance Goals The Compensation Committee may make any award subject to the achievement of one or more performance measures.This may permit the award to qualify as “performance-based compensation” within the meaning of Section 162(m) of the Internal Revenue Code and related regulations.Performance measures will be based on an objective formula or standard consisting of one or any combination of the following financial criteria: · Earnings before interest, tax, depreciation and amortization · Return on assets · Return on equity · Return on capital · Return on revenue · Cash return on tangible equity · Cash flow · Book value · Stock price performance · Earnings per share · Net income · Operating income · Total shareholder return Any of these financial criteria may be determined on a corporate, regional, departmental or divisional basis.They may be measured on an absolute or average basis, by changes to the financial criteria for a previous period or in comparison to a peer group of other companies selected by the Compensation Committee.The Compensation Committee may amend or adjust the financial criteria or other terms and conditions of an outstanding award in recognition of unusual or nonrecurring events affecting us or our financial statements or changes in law or accounting except that any amendments or modifications must also comply with Section 162(m). Types of Awards Stock options represent rights to purchase a specified number of shares of our common stock at a designated exercise price for a specified exercise period.Stock options intended to qualify as “incentive stock options” under Section 422 of the Internal Revenue Code must have an exercise price of not less than 100% (or, in the case of a holder of 10% or more of our common stock, 110%) of the market value of a share on the date of the grant.The aggregate market value (determined on the date of grant) of the shares subject to incentive stock options that become exercisable for the first time by a grantee in any calendar year may not exceed $100,000.The exercise price of options that do not qualify as incentivestock options (“non-qualified stock options”) will be not less than 100% of the fair market value of a share on the date of grant. -9- No stock option granted may be exercised more than ten years after the date of grant (or, in the case of incentive stock options granted to a holder of 10% of our voting stock, five years) or such shorter period as the Compensation Committee may determine. Stock options will become exercisable in the manner and at the time or times specified by the Compensation Committee at the time of grant.Generally, if employment or service is terminated by the participant for any reason other than death, disability or retirement, vested options may be exercised for up to three months after termination.In the event of death or disability, unvested options will become exercisable for one year, but not beyond the expiration date.If employment is terminated for cause, all stock options terminate immediately and, unless the Compensation Committee determines otherwise, the participant will have to repay any gains realized from the exercise of stock options in the preceding 90 days.If employment is terminated by reason of retirement or without cause, vested options may be exercised for up to three months, but not beyond the expiration date, except for termination without cause within twelve months after a “change in control” in which case options may be exercised for twelve months, but not beyond the expiration date. The exercise price of a stock option and any amount sufficient to satisfy any tax withholding requirement must be paid in full at the time of exercise.The Compensation Committee may permit payment by tendering shares already owned or withholding shares issuable under the award.Except as required in connection with a change in capitalization or reorganization, no outstanding options may be repriced without the prior approval of the shareholders. SARs represent the right to acquire upon settlement of the award the amount by which the market value of a share of our common stock on the settlement date exceeds the base value of the award.This amount is then paid in shares of our common stock using the market value on the settlement date.The base value of any SAR award will be not less than 100% of the market value of a share on the date of grant.No SARs may be settled more than ten years after the date of grant.The provisions regarding the expiration of stock options upon termination of employment or service also apply to SARs. Restricted shares represent shares of our common stock that are subject to forfeiture provisions and transfer restrictions.Pending the lapse of such provisions and restrictions, certificates representing restricted shares are held by us, but the grantee generally has all of the rights of a shareholder, including the right to vote the shares and the right to receive all dividends thereon. While restricted shares are subject to forfeiture provisions and transfer restrictions for a period of time, there are no minimum or maximum durations for such provisions and restrictions.The Compensation Committee has the authority to accelerate or remove any or all of these forfeiture provisions and transfer restrictions.If employment is terminated for any reason other than death or disability prior to the lapse of the forfeiture provisions and transfer restrictions, the unvested portion of the restricted shares will be terminated and returned to us.In the event of death or disability prior to the expiration of the forfeiture provisions and transfer restrictions, the restricted shares will become fully vested. Performance shares or units represent shares of common stock or units, as the case may be, that are subject to satisfaction of one or more performance goals.The applicable performance goals and all other terms and conditions of the award will be determined by the Compensation Committee.After an applicable performance goal or goals have been achieved, the grantee will be entitled to a payment of common stock, cash or a combination thereof.If employment is terminated prior to attaining thespecified goals for any reason other than death or disability, all rights with respect to the award of performance shares or units will be forfeited.The Compensation Committee, in its sole discretion, may provide that, in the event of a grantee’s death or disability, the grantee will be entitled to a prorata payment with respect to such award. -10- Change of Control, Transfer and Termination In the event of a tender offer or exchange offer for our common stock or if a “change in control” occurs, all option and SAR awards become exercisable in full, unless previously exercised or terminated.If employment is involuntarily terminated within twelve months following a “change in control,” options may be exercised for one year and the forfeiture provisions and transfer restrictions applicable to restricted shares will lapse and the shares will become fully vested.Also, in such an event, the holder of performance shares or units will generally be entitled to a prorated payment with respect to such award to the same extent as if employment is terminated due to death or disability. Except as otherwise expressly provided by the Compensation Committee, awards granted under the plan may not be assigned, encumbered or transferred, other than by will or by the applicable laws of descent and distribution. Unless previously terminated by the Board of Directors, the plan will terminate on November13, 2018.The Board may amend the plan at any time; however, shareholder approval shall be obtained to the extent necessary and desirable to comply with applicable laws or regulations. Federal Income Tax Consequences The following is a brief summary of the principal federal income tax consequences of awards under the plan.The summary is based on current federal income tax laws and interpretations thereof, all of which are subject to change at any time, possibly with retroactive effect.The summary is not intended to be exhaustive. We will be entitled to a tax deduction for awards under the plan only to the extent that the participants recognize ordinary income from the award.Section 162(m) of the Internal Revenue Code contains special rules regarding the deductibility of compensation paid to our Chief Executive Officer and to each of our other four most highly compensated executive officers who we refer to as Section 162(m) participants.The general rule is that annual compensation paid to any Section162(m) participant will be deductible only to the extent that it does not exceed $1,000,000 or it qualifies as “performance-based compensation” under Section 162(m).It is intended that the plan will permit the Compensation Committee to make awards which qualify as performance-based compensation. A grantee who receives a non-qualified stock option does not recognize taxable income upon the grant of the option, and we will not be entitled to a tax deduction at that time.The grantee will recognize ordinary income upon the exercise of the option in an amount equal to the excess of the fair market value of the option shares on the exercise date over the option price.Such income will be treated as compensation to the grantee subject to applicable withholding requirements.We are generally entitled to a tax deduction in an amount equal to the amount taxable to the grantee as ordinary income in the year the income is taxable to the grantee.Any appreciation in value after the time of exercise will be taxable to the grantee as capital gain and we will not be entitled to a deduction for the appreciation. A grantee who receives an incentive stock option does not recognize taxable income upon the grant or exercise of the option, and we will not be entitled to a tax deduction.The difference between the optionprice and the fair market value of the option shares on the date of exercise, however, will be treated as a tax preference item for purposes of determining the alternative minimum tax liability, if any, of the grantee in the year of exercise.We will not be entitled to a deduction with respect to any item of tax preference. -11- A grantee will recognize gain or loss upon the disposition of shares acquired from the exercise of incentive stock options.The nature of the gain or loss depends on how long the option shares were held.If the option shares are not disposed of pursuant to a “disqualifying disposition” (i.e., no disposition occurs within two years from the date the option was granted nor one year from the date of exercise), the grantee will recognize long-term capital gain or capital loss depending on the selling price of the shares.If option shares are sold or disposed of as part of a disqualifying disposition, the grantee must recognize ordinary income in an amount equal to the lesser of the amount of gain recognized on the sale, or the difference between the fair market value of the option shares on the date of exercise and the option price.Any additional gain will be taxable to the grantee as a long-term or short-term capital gain, depending on how long the option shares were held.We will generally be entitled to a deduction in computing our federal income taxes for the year of disposition in an amount equal to any amount taxable to the grantee as ordinary income. A grantee who receives an award of SARs will not realize taxable income at the time of grant, and we will not be entitled to a tax deduction at such time.On the date of settlement, the grantee will realize ordinary income equal to the excess of the fair market value of the shares as of the settlement date over the fair market value on the date of grant and will be subject to applicable withholding taxes.We will be entitled to a corresponding tax deduction. A grantee who receives a restricted stock award generally will not realize taxable income at the time of the grant, and we will not be entitled to a tax deduction at the time of the grant.When the restrictions lapse, the grantee will recognize income, taxable at ordinary income tax rates, in an amount equal to the excess of the fair market value of the shares at such time over the amount, if any, paid for such shares.We would then be entitled to a corresponding tax deduction.Dividends paid to the grantee during the restriction period will be compensation income to the grantee and deductible as such by us.The holder of restricted stock may elect to be taxed at the time of grant of the restricted stock award on the fair market value of the shares, in which case (1) we will be entitled to a deduction at the same time and in the same amount, (2) dividends paid to the grantee during the restriction period will be taxable as dividends to him or her and not deductible by us and (3) there will be no further federal income tax consequences when the restrictions lapse. A grantee who receives a performance share or unit award or another award which is subject to a performance-based condition will not realize taxable income at the time of the grant, and we will not be entitled to a tax deduction at such time.A grantee will realize ordinary income at the time the award is paid equal to the amount of cash paid or the value of shares delivered, and we would then have a corresponding tax deduction. The grant of awards under the plan is entirely within the discretion of the Compensation Committee.Accordingly, it is not possible to determine at this time the benefits or amounts that will be awarded under the plan. The Board of Directors recommends a vote “FOR” the proposal to approve the 2008 Equity Incentive Plan. -12- EXECUTIVE COMPENSATION Compensation Discussion and Analysis The goal of our executive compensation program is to ensure that an appropriate relationship exists between executive pay and the creation of shareholder value, while at the same time motivating and retaining qualified employees.This section and the tables that follow it provide information regarding the compensation program and practices as they relate to the total pay for our Chief Executive Officer, Chief Financial Officer and our other two executive officers identified in the Summary Compensation Table on page 16, whom we refer to as the “named executive officers”.We do not currently have any executive officers who are not also named executive officers. The responsibilities of the Compensation Committee of the Board of Directors (the “Committee”) include administering our compensation programs and approving or ratifying all compensation related decisions for the named executive officers. Elements of Compensation Our executive compensation program is very simple.We pay a base salary and an annual bonus and, on occasion, have granted equity incentives under shareholder-approved plans. Base Salary. Our industry is cyclical and, therefore, base salary is an important factor in attracting and retaining talent.Base salaries carry over from the prior year and are reviewed annually for merit increases.Our Chief Executive Officer makes a recommendation on merit increases for each of the other named executive officers.Our Chief Executive Officer bases his recommendations on his subjective assessment of our overall performance and, to a lesser extent, competitive practices in our industry and of other small public companies.The members of the Committee then use their own business experience and judgment to determine the amount of the increase, if any.The base salary of our Chief Executive Officer is determined by the Committee based on the Committee’s subjective assessment of our overall performance and the Chief Executive Officer’s individual contributions to that performance. Annual Cash Bonuses.The Committee makes annual discretionary cash bonuses to the named executive officers to reward them for past efforts and motivate them for the future.When making its bonus determinations, the Committee has available to it our business plan for the fiscal year and our annual financial statements which detail revenue, profit margins, net income and cash flows.The Committee also considers the role of, and the contributions made by, the individual named executive officer in achieving our business plan.The Committee does not employ a specific formula for taking any of these factors into account.Rather, the Committee makes a subjective assessment of these factors in the aggregate to determine both how we performed in the year and the amount of the annual bonus to be paid to each named executive officer. Equity Incentives.Except for an award to our newly-hired Chief Financial Officer during fiscal 2007, the Committee has not granted any equity incentives, such as stock options or restricted stock, to our executive officers since fiscal 2002.The Committee understands that equity incentives can be an effective means of aligning the interests of the participants with those of our shareholders, and to the extent that the incentives vest over a number of years, would encourage the recipients to remain our employees.The Committee expects it will consider making equity awards in the future if our shareholders approve the new equity incentive plan being considered at this meeting. -13- Medical, Disability and Life Insurance.The named executive officers participate in benefits coverage to help manage the financial impact of ill health, disability and death.All named executive officers are provided a supplemental disability benefit and our Chief Executive and Chief Operating Officers are provided a split dollar life insurance benefit, which has been provided for several years, although the form of the benefit changed in fiscal 2003 following passage of the Sarbanes-Oxley Act of 2002. Retirement Benefits.We sponsor a 401(k) Plan in which full-time employees are eligible to participate.The purpose of the plan is to provide an incentive for employees to save for their retirement income needs and to assist in our attraction and retention of employees.Our named executive officers participate in the 401(k) Plan on the same basis as other eligible employees.During fiscal 2007, we made matching contributions in an amount equal to 75% of the first 6% of a participant’s annual earnings that he or she contributed, up to the maximum permitted by law.Effective January1,2008, we will make matching contributions in an amount equal to 100% of the first 6% of a participant’s annual earnings that he or she contributes, up to the maximum permitted by law.We also maintain a deferred compensation program in which our named executive officers and other senior management employees may voluntarily participate.For additional information regarding the deferred compensation program see “Executive Compensation—Nonqualified Deferred Compensation”. Perquisites.The Committee believes that, even though the level of perquisites provided to the named executive officers is relatively minimal, the perquisites enhance the competitiveness of our overall compensation program.Perquisites offered to the named executive officers include reimbursement of a health club membership, personal travel, and use of company leased vehicles.For additional information regarding perquisites see “Executive Compensation –
